JOHNS, J.
1. As we analyze the first cause of action, it is simply an allegation that the plaintiff performed work, labor and services for the defendant for which she was to receive her board and lodging and $60 per month as the reasonable value of such labor and services. We do not construe it to be founded upon an express contract. It is alleged that $60 per month with her board and lodging is the reasonable value of the labor and services rendered. There was no motion filed requiring the plaintiff to elect or to make the complaint more definite and certain.
The plaintiff sued for $762. The jury returned a verdict in the sum of $400, from which it is apparent *429that the judgment was not based upon an express contract.
In West v. Eley, 39 Or. 461 (65 Pac. 798), this court held:
“After pleading over, the allegations of a pleading should be liberally construed in favor of the pleader; thus, where it was doubtful whether a complaint stated a cause of action for the reasonable value of services, or on a contract to pay a given sum for stated work, and it was not objected to until after the evidence was in, it should be construed in favor of whichever theory was supported by the testimony.
“A complaint counting on the reasonable value of services may be supported by evidence of a contract for the amount demanded, and the latter will be construed to be the reasonable value, this to the accomplishment of substantial justice.”
2, 3. That case is decisive of the point raised here on the question of pleadings. Neither do we think there is any merit in the objection to the testimony concerning the five-year lease. Plaintiff" seeks to recover for the value of alleged services. Defendant claims that the alleged services were rendered under a lease of his lands for a period of one year, and that without his consent the plaintiff and her husband abandoned the contract and left his premises, by reason of which they are not entitled to recover. Plaintiff denies the execution of the one-year lease or that the services were performed under it, and claims that there was some discussion about a five-year lease which was never executed. These were the issues upon which the case was tried and the jury found the verdict. In any event, the testimony about the lease was not prejudicial.
The judgment is affirmed. Affirmed.
Benson, Bean and Bennett, JJ., concur.